



COURT OF APPEAL FOR ONTARIO

CITATION: Alajajian v. Alajajian, 2021 ONCA
    602

DATE: 20210909

DOCKET: C67361

Juriansz, Lauwers and Sossin
    JJ.A.

BETWEEN

Mary F. Alajajian

Applicant

(Appellant)

and

Arthur Alajajian

Respondent

(Respondent)

Elliot Birnboim, for the appellant

Dani Z. Frodis, for the respondent

Heard: August 30, 2021 by
    video conference

On appeal from the judgment of Justice J.
    Scott McLeod of the Superior Court of Justice, dated August 8, 2019.

REASONS FOR DECISION


[1]

The parties in this family law appeal married in
    1988 and separated in 2015. The appellant seeks to set aside the trial judges
    determinations of property and spousal support issues made after a 21-day
    trial, and to replace them with determinations in her favour.

[2]

The appellant asserts the trial judges decision
    is subject to review on a correctness standard. That is not the case. The trial
    judges dispositions were based on his findings of fact and his assessment of
    the credibility of the parties and their witnesses. He noted that counsel for
    both parties acknowledged in their opening statements that there were wildly
    different versions of the facts as between the parties and the case was
    centrally contingent upon findings of credibility. This is indeed the case.

[3]

The trial judge found the appellants evidence
    to be unreliable in many respects and, for the most part, preferred the
    evidence of the respondent. He found the appellants expert report to be of
    little value. He said the opinion evidence proffered by this witness left
    the court with the impression that, in fact, the witness was not independent or
    unbiased, but rather had been hired to support the applicants theory. On the
    other hand, he found the respondents experts evidence was frank, direct, and
    in the courts view, unbiased.  He found the evidence of a private investigator
    led by the appellant did not support the appellants theory of the case.

[4]

The trial judges factual findings and
    credibility assessments are entitled to substantial deference. This is
    especially so in family law cases. This court can interfere "only where
    the fact-related aspects of the judge's decision in a family law case exceeds a
    generous ambit within which reasonable disagreement is possible and is plainly wrong":
Johanson v. Hinde
, 2016 ONCA 430, at para. 1. This standard of review
    is firmly established: see
Rados v Rados
, 2019 ONCA 627, at para. 23,
Jonas
    v. Pacitto
, 2020 ONCA 727, at para. 42 and
Levin v. Levin
, 2020
    ONCA 604, at para. 12.

[5]

The appellant is seeking to retry the case on
    appeal. That she cannot do. The trial judge considered the appellants theory
    that the respondent diverted funds, artificially inflated his debts, and
    intentionally reduced his income. He rejected the theory after a careful review
    of the evidence. We need not review each of the many factual determinations the
    appellant seeks to set aside. These are plainly set out in the reasons of the
    trial judge and no purpose would be served by reiterating them.

[6]

We do not accept the appellants submission the
    trial judge failed to adjudicate certain issues. While the trial judge may not
    have explicitly referred to these claims, he carefully reviewed and rejected
    the evidence the appellant led to support them. Reading his decision as a
    whole, it is clear these claims were dismissed.

[7]

The parties agree that due to an error over
    clerical nature, the equalization payment the respondent should be ordered to
    make to the appellant is $716,444.68. It is so ordered. In all other respects
    the appeal is dismissed. Costs payable to the successful respondent are fixed
    in the amount of $25,000 all-inclusive as agreed by counsel.

R.G.
    Juriansz J.A.

P.
    Lauwers J.A.

L.
    Sossin J.A.


